DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because the end of Claim 1 has a “;” instead of a period. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “a internal” appear to be a typographical error and it is assumed to be “an internal.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “sections of aid cosmetic case” appear to be a typographical error and it is assumed to be “sections of said cosmetic case.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “disc-like shape” in line 3 and it is unclear how the case is structurally defined as a disc-like shape (e.g. thin, flat, elongated, etc...). For the purpose of examination, the limitation is assumed to an elongated shape. Clarification is respectfully requested.
Claim 1 recites the limitation “concave internal surfaces” in line 5 and it is unclear as to how the internal surface is concaved in relations to the structure of the cosmetic system or how the concave surface is oriented relative to the internal surfaces of the system, since no relative frame of reference is provided. Clarification is respectfully requested.
Claim 1 recites the limitation "the cosmetic casing" in lines 7-8 and line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is assumed to refer back to the cosmetic case of line 3. Clarification is respectfully requested.
Claim 4 recites the limitation "the cosmetic casing" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is assumed to refer back to the cosmetic case of claim 1. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langdon et al. (Langdon US 2018/0263361).

1: Langdon teaches a portable cosmetic system (cosmetic system generally shown in Figures 1-9, with a magnetic system) capable of storing and carrying unclaimed cosmetics comprising: 

security structure in the internal space (security structure assumed to be a magnetic section, within the internal space, elements 94a-j, Figures 8-9) capable of securing cosmetic cartridges in the cosmetic casing; and 
a plurality cosmetic cartridges (cartridges 18a-e, 22a-e) capable of inserting into said cosmetic casing, said cartridges containing cosmetic material (paragraph 0037);

    PNG
    media_image1.png
    633
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    694
    798
    media_image2.png
    Greyscale

3: Langdon teaches the claimed invention as discussed above for Claim 1 and Langdon further teaches that the security structure is a magnetic bar (94a-j is a bar across Figure 8).

4: Langdon teaches the claimed invention as discussed above for Claim 3 and Langdon further teaches that the cosmetic cartridge further comprises a cosmetic with a internal end section (see Figure 5B, internal end at 92) and an external end (external end at 86), said internal end having a magnetic attached to it (magnet 96a/b), said magnetic to interact with aid magnetic 

5: Langdon teaches the claimed invention as discussed above for Claim 1 and Langdon further teaches that the right and left sides of the cosmetic casing having opening for insertion of cosmetic cartridges for storage (see Figure 6, where the left side is shown to have an opening and the opening for the right side is under element 16).

6: Langdon teaches the claimed invention as discussed above for Claim 1 and Langdon further teaches that said top and bottom sections of aid cosmetic case form one single piece (see Figure 1, where the top and bottom section are formed form one single piece).

8: Langdon teaches the claimed invention as discussed above for Claim 4 and Langdon further teaches that plurality cosmetic cartridges further comprises a handle (handle/front portion 100, Figure 4) connected to said external end of said cartridge, said handle capable of facilitating extraction and insertion of said cosmetic cartridges from said cosmetic case (capable of being gripped and facilitate withdrawal or insertion).


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimbo et al. (Jimbo US 2018/0263361).

1: Jimbo teaches a portable cosmetic system (system shown in the drawing) capable of storing and carrying unclaimed cosmetics comprising: 

security structure in the internal space (security structure assumed to be a magnetic element, magnetic material/plate on element 1, col. 2, ll. 6-32) capable of securing cosmetic cartridges in the cosmetic casing; and 
a plurality cosmetic cartridges (cartridges 3a and 3b provided with cosmetic materials, see Figure) capable of inserting into said cosmetic casing, said cartridges containing cosmetic material;

5: Jimbo teaches the claimed invention as discussed above for Claim 1 and Jimbo further teaches that the right and left sides of the cosmetic casing having opening for insertion of cosmetic cartridges for storage (opening at the top of the right and left side).

6: Jimbo teaches the claimed invention as discussed above for Claim 1 and Jimbo further teaches that said top and bottom sections of aid cosmetic case form one single piece (1 and 2 form one integral piece).

.

    PNG
    media_image3.png
    785
    743
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    785
    743
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimbo et al. (Jimbo US 2018/0263361) in view of Ziemba (US 8,978,886).

10: Jimbo teaches the claimed invention as discussed above for Claim 1 except further comprising an attachment system for attaching said cosmetic case to another personal item of a user for easier transport and retrieval.
Ziemba teaches in Figures 11a and 11b that a hand strap/wristlet attachment for a cosmetic container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimbo such that a hand strap/wristlet attachment was provided on the container of Jimbo in order to permit the container to be portable, as taught by Ziemba (col. 11, ll. 27-42).

Allowable Subject Matter
Claims 2, 9 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/King M Chu/Primary Examiner, Art Unit 3735